Citation Nr: 1821304	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-19 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right Achilles tendon disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In October 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for a right Achilles tendon condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of December 4, 2006, the Veteran had an overall combined evaluation of 70 percent with one disability rated as 50 percent.  

2.  Beginning June 28, 2007, the Veteran had the combined evaluation of 80 percent with one disability rated as 50 percent.   

2.  The Veteran is unemployable due to his service-connected psychiatric disability.
CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, criteria for a TDIU have been met for the period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by letters dated in May 2013 and May 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted and opinions obtained.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).
"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).

In this case, the Board finds that the criteria for a TDIU have been met for the appeal period.  The Veteran's combined evaluation for compensation was 70 percent from December 4, 2006 and 80 percent from June 28, 2007.  The Veteran has been service-connected for two or more disabilities throughout the appeal period and his schizoaffective disorder was ratable as more than 40 percent disabling also throughout the appeal period.  He therefore meets the schedular criteria.

Evidence pertaining to this issue includes the Veteran's claim for a TDIU, which was received in December 2006.  The Veteran reported that his PTSD and alcoholism kept him from gainful employment.  In May 2014, the Veteran filed a VA Form 21-8940 and noted that his back disability, schizoaffective disorder and scar on his right foot prevented him from securing or following any substantially gainful occupation.  Therein, the Veteran indicated that his disabilities affected his full time employment in 2005, and that he had last worked full time in 2004.  During the hearing, the Veteran testified of last working full-time as early as 1995.   His vocational rehabilitation file also notes that he has not been working since 1995.  A February 2012 knee VA examination noted that he was on social security disability since 1994.  Although the exact date of when he became unemployed is unclear, all of the evidence shows that he has not been working gainful employment throughout the appeal period.

After his release from the military, the February 2018 psychologist reported that the Veteran had difficulty in jobs because of attitude and defiance towards people in supervision with which he experienced conflicts or disagreements.  He worked until 1990 when is sister and her daughter were killed.

In January 2016, a private psychologist opined that the Veteran cannot tolerate the daily problems related to dealing with people or even this family at times.  His ability to earn a living has been so negatively affected by his symptoms that he has been unable to work since 2006.  The Veteran reported continued problems with impulse control and irritability.  The Veteran was highly anxious at all times and could not tolerate change.  He had increasing problems with memory and gets lost or makes wrong turns on familiar roads.  He reported more panic attacks than he had in 2005.  During the January 2016 examination, he noted having two per week.  The psychologist opined that the Veteran cannot and will not be able to return to any type of gainful employment because his psychiatric symptoms have increased in severity further hampering his emotional stability and his health problems prevent him from even minimal physical exertion.  

A September 2014 VA examination noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  In terms of employability, the examiner noted only mild to moderate impairment in reliability, productivity, ability to interact with supervisors and coworkers, abstract thinking, and mood.  The examiner found intermittent moderate impairment with concentration and judgement and no significant impairment with self-care, short-term memory, or ability to follow directions.  

In a February 2018 letter, a private psychologist opined that the Veteran had a diagnosis of major depressive disorder, recurrent and severe, with moderate psychotic symptoms, anxiety with PTSD symptoms with negative cognition and mood and alcohol and substance abuse disorder, in remission.  The psychologist noted a history of inpatient treatments at the VA and living in Veterans Community Housing.  He had also gone through the anger management program several times because of his mood swings and depression that overwhelm him.  He takes several medications for his psychiatric disability and has a history of disturbed or disoriented thinking processes.  The psychologist further opined that due his struggles and difficulties with jobs and with people in general due to his mental illness, the Veteran is unemployable as far back as early 1990s.  

Here, there is evidence showing that the Veteran's psychiatric symptoms significantly impair his ability to be gainfully employed while other evidence suggests that his psychiatric disabilities have, at most, an intermittent moderate impact on his ability to be gainfully employed.  Resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted due to his psychiatric disability for the appeal period.  


ORDER

For the appeal period, entitlement to a TDIU is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

The Veteran and his representative argue that the theory of secondary service-connection for his right Achilles disability has not been addressed.  Specifically, they claim that his service-connected disabilities caused his Achilles tendon disability.  A new VA examination is needed that provides an opinion that addresses whether his Achilles tendon disability is caused or aggravated by his service-connected disabilities.

All recent VA treatment records should also be associated with the claim file.
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2016 and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.

2.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his Achilles tendon disability.  The claims file, including copies of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current right Achilles tendon disability and include a detailed description of that history in his or her report.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's Achilles tendon disability is related to the Veteran's active service.

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's Achilles tendon disability is caused by any of his service-connected disabilities.   

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's Achilles tendon disability was aggravated beyond its natural progression by his service-connected disabilities. 

If the examiner finds that the Achilles tendon disability was aggravated, but not caused, by the service-connected disabilities, he or she should, to the extent possible, indicate the baseline level of severity of the Achilles tendon disability and the extent of any aggravation. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board. 

4.  Readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. The record should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


